NUMBER 13-10-00485-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE: NOAH GARZA
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Justices Rodriguez, Benavides,
and Vela
Memorandum
Opinion Per Curiam
            Relator,
Noah Garza, pro se, filed a petition for writ of mandamus in the above cause on
August 30, 2010, seeking to compel the trial court to issue a nunc pro tunc
order modifying its original judgment to reflect pre-sentence back time jail
credit.  The Court requested and received a response to the petition for writ
of mandamus from the real party in interest, the State of Texas, acting by and
through the Criminal District Attorney in and for Matagorda County, Texas.
            Mandamus
relief may be granted if the relator shows that:  (1) the act sought to be
compelled is purely ministerial; and (2) there is no adequate remedy at law.  See
Deleon v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig.
proceeding).  The relator must have a “clear right” to the relief sought and
the merits of the relief sought must be “beyond dispute.”  See id.  “The
requirement of a clear legal right necessitates that the law plainly describes
the duty to be performed such that there is no room for the exercise of
discretion.”  See id. 
            The
Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relator has not shown himself
entitled to the relief sought.  Accordingly, the petition for writ of mandamus
is  DENIED.  See Tex. R. App. P.
52.8(a). 
                                                                                                                        PER
CURIAM
 
 
Do not publish.
See Tex. R. App. P. 47.2(b).
 
Delivered and filed this the
17th day of September, 2010.